COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  CHRISTOPHER CORTEZ THOMAS,                      §               No. 08-20-00217-CR

                        Appellant,                §                 Appeal from the

  v.                                              §           Criminal District Court No. 4

  THE STATE OF TEXAS,                             §             of Dallas County, Texas

                         State.                   §               (TC# F-1951345-K)

                                              §
                                            ORDER

       On March 18, 2021, the Texas Supreme Court of Texas ordered that the above-styled and

numbered cause be transferred to the Fifth Court of Appeals, in Dallas, Texas, and it instructed

this Court to issue an order transferring the cause. It is therefore ordered that the Clerk of the

Court take the steps necessary to transfer the case to the Fifth Court of Appeals in compliance with

the Supreme Court’s order.


       IT IS SO ORDERED this 18th day of March, 2021.


                                                      PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.